DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 2/2/2021.
Claims 1, 13, 17, and 22 have been amended.
Claim 6 has been cancelled.
Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are pending and have been examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 13, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1, 13, 17, and 22 each recite the limitations “generating one or more marketing campaign designs using a marketer insights generator” and “modifying, using the sequence based journey attribution model, an existing marketing campaign…” Paragraph [0051] states “At step 340, perform an action based on the contribution of at least one of the customer interactions for the given one of the sequences. The action can be, but is not  limited to, any of the following: forming/outputting a journey attribution model (the  sequence-based journey attribution model); determining a customer segmentation;  generating a conversion rate prediction; generating a data benchmark; generating a  marketing campaign design; defining customer persona; measuring a marketing  department's contribution to the sales pipeline; determining an effect of multiple  marketing campaigns; modifying an existing marketing campaign; and so forth. Thus it appears that there is not support for both actions occurring at the same time as the spec only supports a single action which entails one or the other. As a result such limitations are considered new matter. Applicant can amend the claims, cancel the claims, or specifically point out where such limitations are supported in the specification. The remaining claims are also rejected as each depends from claims 1, 13, 17, and 22.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claims 1 and 22), computer program product (non-transitory computer readable medium- claim 13, 25), and system (claim 17). Thus the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims, when considered both individually and as an ordered combination, are directed to a mental process. That is, with the exception of generic computer implemented steps, there is nothing in the claims themselves that preclude them from being performed by a human, mentally or with pen and paper. A human analog would be able to perform the extracting, measuring, determining, generating, and modifying mentally or with the use of pen and paper. Additionally, when considered individually and as an ordered combination, the claims are directed to certain methods of organizing human activities related to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. The claims are directed to a manner of “quantifying how a set of user marketing touches and responses contributed to a desired outcome, typically revenue or customer satisfaction” (paragraphs [0001] and [0002]). This is a process which embodies advertising, marketing or sales activities or behaviors. The extracting, measuring, and determining steps provide a form of data analysis to determine which steps contributed to an outcome. The generating and modifying steps then use this information to improve the desired advertising outcomes. Therefore the claims are clearly directed to commercial interactions in the form of advertising, marketing or sales activities and behaviors. Further, when considered both individually and as an ordered combination, the claims are directed to mathematical concepts as they embody mathematical relationships, formulas, equations, and calculations. The claims include statistical hypothesis testing and expressly include computing a likelihood ratio test and performance of false discovery rate calculations. The following limitations are considered as merely descriptive of abstract concepts: 
extracting subsequences from a sequence of a customer journey that includes customer interactions on different channels at different times on different topics, at least some of the customer interactions occurring via a computer processing system: measuring an effectiveness of each of the subsequences based on journey success data, by applying a statistical hypothesis testing approach; determining, a contribution of each of the customer interactions for a given one of the subsequences, by applying a sequence-based journey attribution model; generating one or more marketing campaign designs using a marketer insights generator,  modifying, using the sequence-based journey attribution model, an existing marketing campaign provided over one or more networks responsive to a multiple campaign contribution determination of an effect of a first customer interaction, a last customer interaction, and any significant customer interactions, the significant customer interactions being determined based on contributions thereof being above a threshold contribution amount, wherein said modifying step comprises customizing marketing content for particular users by altering particular marketing content displayed on display devices to the particular users over the one or more networks, wherein the statistical hypothesis testing approach comprises:  computing a likelihood ratio test (LRT) for each of the subsequences, the output of the LRT being a sequence of p-values; and performing a false discovery rate (FDR) control process by sorting the sequence of p-values by finding a first 
    PNG
    media_image1.png
    33
    37
    media_image1.png
    Greyscale
 such that  
    PNG
    media_image2.png
    41
    79
    media_image2.png
    Greyscale
  where 
    PNG
    media_image1.png
    33
    37
    media_image1.png
    Greyscale
 denote a first p-value, i denotes the rank order in a sorted list of p-values, q denotes a nominal value such that 0 < q < 1, and n denotes a number of null hypotheses, the p-value representing a probability of attributing the output to a certain subsequence; and computing a likelihood ratio test for each of the subsequences, and wherein computing the likelihood ratio test for a given subsequence from among the subsequences comprises determining successful journeys that include the given subsequence and unsuccessful journeys that include the given subsequence.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a hardware processor, network, display devices, non-transitory computer readable storage medium having instructions executable by a computer. The processor, medium, network, and display device is recited at a high level of generality performing generic computer functions that amount to no more than mere instructions to apply the exception using generic computer components and provide no more than a general linking to a particular technological environment or field of use (i.e. online). The computer merely acts as a tool to implement the abstract idea. Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration into a practical application, the additional elements, when considered both individually and as an ordered combination, of using a processor to perform extracting, measuring, determining, and generating amounts to no more than mere instructions to apply an exception using a generic computer component. The network and display devices provide no more than a general link to an online environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims do not add significantly more as they also perform generic computing activity such as transmitting and receiving data over a network, receiving, processing, and storing data, and automating mental tasks. Claims 4, 5, 7-10, 16, 18, 20, and 23 provide no further additional elements and merely further limit the abstract idea. Claims 4, 9, 16, 18, 20, and 23 merely further define the mathematical procedures, claim 5, 10 further define the data, and claims 7, 8 further limits how the determining of an attribution is done. Claim 21 includes a database and a distributed cloud configuration. The database and cloud computing implementation are recited at a high level of generality and provide no more than a general link to particular technological environment (i.e. computing). Further, at the time of the invention cloud computing was well-understood, routine, and conventional (See https://www.sitepoint.com/nine-cloud-use-cases/ - common use cases of cloud computing including business and scientific data processing- 2011; https://www.businessinsider.com/the-most-popular-cloud-apps-used-at-work-2015-8 - cloud apps used commonly at work – 2015; https://www.globaldots.com/blog/cloud-computing-types-of-cloud - popular cloud services include infrastructure, platform, software and storage – 2013; https://www.businessinsider.com/10-most-important-in-cloud-computing-2013-4 - describes wide and rampant use of cloud computing – 2013; https://www.globaldots.com/blog/how-does-cloud-computing-work - cloud computing taken the world by storms including mass implementation by Google, Microsoft, and Amazon – 2013;) As a result the claims are not patent eligible.

Examiner’s Comment with regard to prior art: Priyadarshan et al (US 2016/0110764) is considered the closest prior art and generally teaches monitoring various steps in an advertising process and evaluating the steps in the process that result in changes to the content to improve conversions. Priyadarshan does not teach the hypothesis testing regarding the analysis of the steps in the advertising process. Wical (US 2016/0225063) teaches performing likelihood ratio tests on different steps in an advertising process to determine which steps were significant with regard to a desired outcome. Farahat (US 2015/0032510) generally teach using log likelihood ratio tests to determine how likely it is that an observed difference is due to statistically significant variance. Chanrashekarapuram et al (US 2015/0066581) generally teaches tracking successful and unsuccessful conversions to improve future conversions. The examiner fids that each limitation in the claims on its own can be found in the prior art, however, the combination of the limitations is not found to be obvious. As a result the prior art rejections have been withdrawn.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to previous rejections under 35 USC 112(a). The language cited by the applicant regarding “can be, but is not limited to” is not the problem. That language merely states that the action taken is not limited to the list of actions provided. The problem is that paragraph [0051] states “At step 340, perform an action based on the contribution of at least one of the customer interactions for the given one of the sequences. Thus the examiner reads such paragraph to mean that it is still performing one single action, and that one action is not limited to that list of possible actions, meaning the action performed could be an action that is not on that list. It does not provide support for performing multiple actions. As a result such rejection has been maintained.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. As a first note, until applicant recently amended the claims to further exemplify mathematical concepts, the examiner had note recited that the claims were directed to mathematical concepts. Instead the examiner had focused on mental processes and organizing of human 
Further with regard to practical application, applicant is not claiming modifying content for the device. The limitation states modifying content to the particular users, i.e. targeted advertisements. Sending one user an ad for Coke instead of Pepsi does not improve technology or a technical field. The content of the ad itself in no way improves the interface or display itself. Further using a network to send and receive data in no way provides practical application, particularly because it is recited at a high level of generality 
	The examiner has considered and finds persuasive applicant’s arguments with regard to previous rejections under 35 USC 103. As a result such rejections have been withdrawn.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688      

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688